Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
          This REGISTRATION RIGHTS AGREEMENT (“Agreement”), dated as of
January  , 2010, is made by and among JLL Partners Fund V, L.P., a Delaware
limited partnership (“JLL Fund V”), and Warburg Pincus Private Equity IX, L.P.,
a Delaware limited partnership (“Warburg Pincus”) (each of JLL Fund V and
Warburg Pincus, an “Investor,” and collectively, the “Investors”), and Builders
FirstSource, Inc., a Delaware corporation (the “Company”).
W I T N E S S E T H
          WHEREAS, upon the consummation of the Recapitalization (as defined
below), JLL Fund V beneficially owns 24,344,584 shares of common stock, par
value $0.01 per share, of the Company (“Common Stock”) and Warburg Pincus
beneficially owns 24,447,425 shares of Common Stock; and
          WHEREAS, as part of the Recapitalization, the Company distributed, at
no charge, to each holder of record as of the close of business on December 14,
2009, of shares of Common Stock transferable rights (“Rights”) to subscribe for
and purchase at a price of $3.50 per share (as adjusted for any stock split,
combination, reorganization, recapitalization, stock dividend, stock
distribution or similar event, the “Subscription Price”) up to its pro rata
portion of 58,571,428 shares of Common Stock (the “Offered Shares”) such that,
if the Rights were exercised in full, the Company would receive gross proceeds
of $205.0 million (the “Rights Offering”); and
          WHEREAS, as part of the Recapitalization, the Company also agreed with
certain accredited holders of the outstanding Second Priority Senior Secured
Floating Rate Notes due 2012 of the Company (the “Notes”) to exchange, at par,
such holders’ Notes (i) for new second lien debt securities (“New Notes”) and
cash from a portion of the proceeds of the Rights Offering in transactions
exempt from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”), pursuant to Section 4(2) thereunder and
(ii) under certain circumstances, to provide holders of outstanding Notes the
right to exchange outstanding Notes for shares of Common Stock at an exchange
price equal to the Subscription Price in transactions exempt from the
registration requirements of the Securities Act, substantially on the terms set
forth in that certain Support Agreement, dated as of October 23, 2009 (as
amended, the “Support Agreement”), between the Company and certain holders of
outstanding Notes signatory thereto (collectively, the “Debt Exchange” and,
together with the Rights Offering and the transactions contemplated by the
Support Agreement and the Investment Agreement (as defined below), the
“Recapitalization”); and
          WHEREAS, pursuant to that certain Investment Agreement, dated as of
October 23, 2009 (as amended, the “Investment Agreement”), upon the terms and
subject to the satisfaction or waiver of the conditions described therein,
(i) to the extent that the gross proceeds of the Rights Offering were less than
$75.0 million, the Company had the right to require the Investors to purchase,
upon expiration of the Rights Offering, at the Subscription Price, a number

 



--------------------------------------------------------------------------------



 



of Offered Shares not subscribed for and purchased by holders of Rights upon
exercise thereof under the basic subscription privilege and over-subscription
privilege such that the total gross proceeds of the Rights Offering equal
$75.0 million; and (ii) to the extent that the Rights Offering was not fully
subscribed, the Investors agreed to exchange the Notes held indirectly by such
Investors for shares of Common Stock at an exchange price equal to the
Subscription Price, to the extent of such deficiency and subject to the rights
of other holders of Notes that participate in such exchange; and
          WHEREAS, in consideration of the Investors’ commitment to purchase
Common Stock and exchange Notes pursuant to, upon the terms, and subject to the
conditions set forth in the Investment Agreement, the Company has agreed, among
other things, to provide registration rights to the Investors with respect to
all shares of Common Stock owned or hereinafter acquired by the Investors and
their respective Affiliates (as defined below).
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein and for good and valuable consideration, the receipt
of which is hereby acknowledged, the parties agree as follows:
ARTICLE I
Certain Definitions
          For purposes of this Agreement, the following terms shall have the
following meanings:
               (a) The term “Affiliate” means a Person that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the Person specified, the term “control”
(including the terms “controlling,” “controlled by,” and “under common control
with”) meaning the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract, or otherwise
               (b) The term “Board” means the Board of Directors of the Company.
               (c) The term “Commission” means the United States Securities and
Exchange Commission or any successor agency.
               (d) The term “Exchange Act” means the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.
               (e) The term “Fair Market Value” means the fair market value per
share of the Common Stock as of a particular date determined as: (i) the average
closing sales price per share of the Common Stock on the national securities
exchange on which the Common Stock is principally traded, for the last five
preceding dates on which there was a sale of such Common Stock on such exchange;
or (ii) if the shares of Common Stock are then traded in an over-the-counter
market, the average of the closing bid and asked prices for the shares of Common
Stock in such over-the-counter market for the last five preceding dates on which
there was a sale of such Common Stock in such market; or (iii) if the shares of
Common Stock are not

2



--------------------------------------------------------------------------------



 



then listed on a national securities exchange or traded in an over-the-counter
market, such value as the Board, in its good faith judgment, shall determine.
               (f) The term “Person” means any individual, firm, corporation,
partnership, limited liability company, trust, or other entity and shall include
any successor (by merger or otherwise) of such entity.
               (g) The term “Public Offering” means a public offering of equity
securities of the Company pursuant to an effective registration statement under
the Securities Act (other than (i) a registration statement filed under
Regulation A or on Form S-4 or any successor form or (ii) a registration
statement filed on Form S-8 or any successor form).
               (h) The term “Registrable Securities” means the Shares, provided,
however, that as to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when (i) a registration statement registering
such securities under the Securities Act has been declared effective and such
securities have been sold or otherwise transferred by the holder thereof
pursuant to such effective registration statement; or (ii) such securities are
sold in accordance with Rule 144 (or any successor provision) promulgated under
the Securities Act; or (iii) such securities are transferred under circumstances
in which any legend borne by the certificates for such securities or noted in
the Company’s stock book and transfer records relating to restrictions on
transferability thereof, under the Securities Act or otherwise, is removed by
the Company.
               (i) The term “Requisite Amount” means such number of shares of
Registrable Securities having an aggregate Fair Market Value of $125,000.
               (j) The term “Shares” means (i) all shares of Common Stock owned
immediately following the consummation of the Recapitalization by JLL Fund V and
Warburg Pincus and their respective Affiliates, including, without limitation,
Building Products, LLC and JWP LLC (including, without limitation, shares of
Common Stock acquired by Building Products, LLC and JWP LLC in the
Recapitalization); and (ii) additional shares of Common Stock acquired by JLL
Fund V and Warburg Pincus and their respective Affiliates, including, without
limitation, Building Products, LLC and JWP LLC, in any manner after the date
hereof.
ARTICLE II
Representations and Warranties
          Section 2.01 Representations and Warranties of the Investors. Each
Investor individually represents and warrants to the Company the following:
               (a) Such Investor has the requisite power and authority to enter
into, execute, and deliver this Agreement and to consummate the transactions
contemplated hereby in accordance with the terms hereof. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of such
Investor; and

3



--------------------------------------------------------------------------------



 



               (b) This Agreement has been duly and validly executed and
delivered by such Investor and is, assuming due execution and delivery hereof by
the Company and that the Company has full legal power and right to enter into
this Agreement, a valid and binding obligation of such Investor, enforceable
against such Investor in accordance with its terms, except as enforcement
thereof may be limited by the effect of bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, or similar laws affecting the enforcement of
creditors’ rights generally, and subject to principles of equity and public
policy; and
               (c) The Investor understands and acknowledges that, until such
time as the same is no longer required under any applicable requirements of the
Securities Act and the rules and regulations thereunder or applicable state
securities laws, the Company and its transfer agent shall make such notation in
the stock book and transfer records of the Company or, in the case of
certificated Shares, imprint legends as may be necessary to record that the
transfer of the Shares must be registered under the Securities Act (subject to
any applicable exemptions).
          Section Section 2.02 Representations and Warranties of the Company.
The Company represents and warrants to each of the Investors the following:
               (a) The Company is a corporation duly organized and validly
existing in good standing under the laws of the State of Delaware and has the
requisite corporate power and authority to enter into, execute, and deliver this
Agreement and to consummate the transactions contemplated hereby in accordance
with the terms hereof. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of the Company; and
               (b) This Agreement has been duly and validly executed and
delivered by the Company and is, assuming due execution and delivery hereof by
each of the Investors and that each of the Investors has full legal power and
right to enter into this Agreement, a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by the effect of bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or similar laws affecting the
enforcement of creditors’ rights generally, and subject to principles of equity
and public policy.
ARTICLE III
Registration Rights
          Section 3.01 Demand Registrations.
               (a) Requests for Registration. At any time after the date of this
Agreement, subject to the conditions set forth herein, each Investor shall be
entitled to make, on its own behalf or on behalf of any of its Affiliates, a
written request of the Company (a “Demand”) for registration under the
Securities Act of all or any portion of the Registrable Securities owned by such
Investor (or such Investor’s Affiliates) (a “Demand Registration”). The Investor
making such Demand (the “Demanding Investor”) shall give written notice (a
“Demand Notice”) to the Company and to the other Investor specifying: (i) the
Demanding

4



--------------------------------------------------------------------------------



 



Investor’s intent to exercise a Demand; (ii) the aggregate number of Registrable
Securities requested to be registered, provided that such Registrable Securities
must have an aggregate Fair Market Value of at least $10,000,000; and (iii) the
intended method of distribution in connection with such Demand Registration to
the extent then known. Within ten (10) business days of receipt of a Demand
Notice, the other Investor, should it wish to participate in the Demand
Registration, shall give written notice (a “Demand Participation Notice”) to the
Company and the Demanding Investor specifying the aggregate number of
Registrable Securities that such Investor, on its own behalf or on behalf of any
of its Affiliates, wishes to be included in the Demand Registration.
Participation by such Investor in such Demand Registration pursuant to a Demand
Participation Notice shall not be counted as a Demand of such Investor. Subject
to Section 3.01(f), the Company shall include in the Demand Registration all
Registrable Securities requested to be included in such Demand Registration by
the Demanding Investor and the other Investor, as set forth in the Demand
Participation Notice.
               (b) Number of Demands. Each Investor shall be entitled to four
(4) Demand Registrations.
               (c) Satisfaction of Obligations. Subject to the provisions of
Section 3.03, a registration shall not be treated as a permitted Demand for a
Demand Registration until (i) the applicable registration statement under the
Securities Act has been filed with the Commission with respect to such Demand
Registration (which shall include any registration statement that is not
withdrawn by holders of Registrable Securities in the circumstances contemplated
by Section 3.03); and (ii) such registration statement shall have been
maintained continuously effective for a period of at least one hundred eighty
(180) days or, in the case of a registration statement registering securities
pursuant to Rule 415 under the Securities Act, until all securities registered
under such registration statement are sold.
               (d) Availability of Short Form Registrations. The Company shall
use its commercially reasonable efforts to comply with the requirements for use
of short form registration for the sale of Registrable Securities under the
Securities Act.
               (e) Restrictions on Demand Registrations. The Company shall not
be obligated (i) in the case of a Demand Registration, to maintain the
effectiveness of a registration statement under the Securities Act for a period
of at least 180 days or, in the case of a registration statement registering
securities pursuant to Rule 415 under the Securities Act, until all securities
registered under such Demand Registration are sold; or (ii) to effect any Demand
Registration requested by an Investor within one hundred eighty (180) days of
the effective date of (A) a registration in which such Investor, on its own
behalf or on behalf of any of its Affiliates, exercised “piggyback” rights
pursuant to Section 3.02 hereof (provided that, with respect to such a
registration in which such piggyback rights were exercised, such Investor was
permitted to include in such registration at least twenty-five percent (25%) of
the Registrable Securities that such Investor and its Affiliates sought to
include therein) or (B) any other Demand Registration. In addition, the Company
shall be entitled to postpone (upon written notice to each Investor) for up to
ninety (90) days the filing or the effectiveness of a registration statement in
respect of a Demand (but no more than once in any period of twelve
(12) consecutive months) if the Board determines in good faith and in its
reasonable judgment that effecting the Demand Registration in respect of such
Demand would have a material adverse effect on any proposal or plan by the

5



--------------------------------------------------------------------------------



 



Company to engage in any debt or equity offering, material acquisition, or
disposition of assets (other than in the ordinary course of business) or any
merger, consolidation, tender offer, or other similar transaction or otherwise
would be materially detrimental to the Company. In the event of a postponement
by the Company of the filing or effectiveness of a registration statement in
respect of a Demand, the Demanding Investor shall have the right to withdraw
such Demand in accordance with Section 3.03 hereof.
               (f) Participation in Demand Registrations. Except with the prior
written consent of the Demanding Investor, the Company may not include any
securities to be sold for the Company’s account or for the account of other
Persons that are not holders of Registrable Securities, other than the other
Investor and its Affiliates, in a Demand Registration. If, in connection with a
Demand Registration, any managing underwriter advises the Company and the
Demanding Investor that, in its opinion, the inclusion of all the Registrable
Securities and, if authorized pursuant to this Article III, other securities of
the Company, in each case, sought to be registered in connection with such
Demand Registration would adversely affect the marketability of the Registrable
Securities sought to be sold pursuant thereto, then the Company shall include in
the registration statement applicable to such Demand Registration only such
securities as the Company, the Demanding Investor, and the other Investor are
advised by such underwriter can be sold without such an effect (the “Maximum
Demand Number”), as follows and in the following order of priority:
          (i) first, the number of Registrable Securities sought to be
registered by the Demanding Investor, on its own behalf or on behalf of any of
its Affiliates, pursuant to such Demand and the number of Registrable
Securities, if any, sought to be registered by the other Investor, on its own
behalf or on behalf of any of its Affiliates, pursuant to a Demand Participation
Notice; provided, however, that, in the event that the aggregate number of
Registrable Securities to be sold pursuant to this clause (i) exceeds the
Maximum Demand Number, then the number of Registrable Securities to be
registered by each of the Demanding Investor and the other Investor shall be
reduced pro rata in proportion to the number of Registrable Securities sought to
be registered by each such Investor such that the total number of Registrable
Securities to be registered equals the Maximum Demand Number; and
          (ii) second, and only if the number of Registrable Securities to be
included under clause (i) above is less than the Maximum Demand Number, the
number of securities sought to be included by the Company, which in the
aggregate, when added to the number of securities to be included pursuant to
clause (i) above, equals the Maximum Demand Number; and
          (iii) third, and only if the number of Registrable Securities to be
included under clauses (i) and (ii) above is less than the Maximum Demand
Number, the number of securities sought to be sold for the account of other
Persons that the Company is obligated to register pursuant to written
contractual arrangements with such Persons, pro rata in proportion to the number
of securities sought to be sold by such Persons, which in the aggregate, when
added

6



--------------------------------------------------------------------------------



 



to the number of securities to be included pursuant to clauses (i) and (ii)
above, equals the Maximum Demand Number.
               (g) Selection of Underwriters. If the Demanding Investor requests
that such Demand Registration be an underwritten offering, then the Demanding
Investor shall select a nationally recognized underwriter or underwriters to
manage and administer such offering, such underwriter or underwriters, as the
case may be, to be subject to the approval of the Company and the other Investor
(to the extent such other Investor has delivered a Demand Participation Notice),
which approval shall not be unreasonably withheld or delayed.
               (h) Other Registrations. If the Company has received a Demand and
if the applicable registration statement in respect of such Demand has not been
withdrawn or abandoned, the Company shall not file or cause to be effected any
other registration of any of its equity securities or securities convertible or
exchangeable into or exercisable for its equity securities under the Securities
Act (other than a registration relating to the Company’s employee benefit plans,
exchange offers by the Company, or a merger or acquisition of a business or
assets by the Company, including, without limitation, a registration on Form S-4
or Form S-8 or any successor form), whether on its own behalf or at the request
of any holder or holders of such securities, until a period of at least ninety
(90) days has elapsed from the effective date of any Demand Registration, unless
a shorter period of time is approved by the Demanding Investor. Notwithstanding
the foregoing, the Company shall be entitled to postpone any such Demand
Registration and may file or cause to be effected such other registration in
accordance with the terms of Section 3.01(e) hereof.
          Section 3.02 Piggyback Registrations.
               (a) Right to Piggyback. Whenever the Company proposes to register
any shares of its Common Stock or Common Stock held by any stockholders of the
Company under the Securities Act (other than a registration under Regulation A
or relating to the Company’s employee benefit plans, exchange offers by the
Company, or a merger or acquisition of a business or assets by the Company,
including, without limitation, a registration on Form S-4 or Form S-8 or any
successor form) (a “Piggyback Registration”), the Company shall give each of the
Investors prompt written notice thereof (but not less than ten (10) business
days prior to the filing by the Company with the Commission of any registration
statement with respect thereto). Such notice (a “Piggyback Notice”) shall
specify the number of securities proposed to be registered, the proposed date of
filing of such registration statement with the Commission, the proposed means of
distribution, the proposed managing underwriter or underwriters (if any and if
known), and a good faith estimate by the Company of the proposed minimum
offering price of such securities. Upon the written request of an Investor, on
its own behalf or on behalf of any of its Affiliates, given to the Secretary of
the Company within ten (10) business days of the receipt by such Investor of the
Piggyback Notice requesting that the Company include in such registration
Registrable Securities owned by such Investor or its Affiliates in an amount
equal to or greater than the Requisite Amount (which written request shall
specify the number of Registrable Securities intended to be disposed of by such
Investor and its Affiliates and the intended method of distribution thereof),
the Company shall include in such registration all Registrable Securities with
respect to which the Company has received such written requests for inclusion,
in accordance with the terms hereof.

7



--------------------------------------------------------------------------------



 



               (b) Priority on Piggyback Registrations. If, in connection with a
Piggyback Registration, any managing underwriter (or, if such Piggyback
Registration is not an underwritten offering, a nationally recognized
independent underwriter selected by the Company) advises the Company and the
holders of the Registrable Securities to be included in such Piggyback
Registration, that, in its opinion, the inclusion of all the securities sought
to be included in such Piggyback Registration by the Company, by any Persons
other than the Investors who have sought to have shares registered thereunder
pursuant to rights to demand (other than pursuant to so-called “piggyback” or
other incidental or participation registration rights) such registration (such
demand rights, being “Other Demand Rights” and such other Persons, being “Other
Demanding Sellers”), by any holders of securities (including the Investors)
seeking to sell such securities in such Piggyback Registration (“Piggyback
Sellers”), in each case, if any would materially adversely affect the
marketability of the securities sought to be sold pursuant thereto, then the
Company shall include in the registration statement applicable to such Piggyback
Registration only such securities as the Company, the Other Demanding Sellers,
and the Piggyback Sellers are so advised by such underwriter can be sold without
such an effect (the “Maximum Piggyback Number”), as follows and in the following
order of priority:
          (i) if the Piggyback Registration is an offering on behalf of the
Company and not a Demanding Investor pursuant to Section 3.01 hereof or any
Person exercising Other Demand Rights (whether or not other Persons seek to
include securities therein pursuant to so-called “piggyback” or other incidental
or participatory registration rights) (a “Primary Offering”), then (A) first,
such number of securities to be sold by the Company as the Company, in its
reasonable judgment and acting in good faith and in accordance with sound
financial practice, shall have determined; and (B) second, if the number of
securities to be included under clause (A) above is less than the Maximum
Piggyback Number, pro rata in proportion to the securities sought to be
registered by all the Piggyback Sellers which in the aggregate, when added to
the number of securities to be registered under clause (A) above, equals the
Maximum Piggyback Number; and
          (ii) if the Piggyback Registration is an offering other than pursuant
to a Primary Offering or a Demand Registration, then (A) first, such number of
securities sought to be registered by each Other Demanding Seller, pro rata in
proportion to the number of securities sought to be registered by all such Other
Demanding Sellers; and (B) second, if the number of securities to be included
under clause (A) above is less than the Maximum Piggyback Number, the number of
securities sought to be registered by each Piggyback Seller, pro rata in
proportion to the securities sought to be registered by all the Piggyback
Sellers, which in the aggregate, when added to the number of securities to be
registered under clause (A) above, equals the Maximum Piggyback Number; and (C)
third, if the number of securities to be included under clauses (A) and
(B) above is less than the Maximum Piggyback Number, the number of securities to
be sold by the Company for its own account, which in the aggregate, when added
to the number of securities to be registered under clauses (A) and (B) above,
equals the Maximum Piggyback Number.

8



--------------------------------------------------------------------------------



 



               (c) Withdrawal by the Company. If, at any time after giving
written notice of its intention to register any of its securities as set forth
in this Section 3.02 and prior to the time the registration statement filed in
connection with such registration is declared effective, the Company shall
determine not to go forward with a Primary Offering, the Company may, at its
election, give written notice of such determination to each Investor and
thereupon shall be relieved of its obligation to register any Registrable
Securities in connection with such particular withdrawn or abandoned
registration (but not from its obligation to pay the Registration Expenses in
connection therewith as provided herein).
          Section 3.03 Withdrawal Rights. Any Investor that has, on its own
behalf or on behalf of any of its Affiliates, notified or directed the Company
to include any Registrable Securities in a registration statement under the
Securities Act shall have the right to withdraw any such notice or direction
with respect to any or all of the Registrable Securities designated for
registration thereby by giving written notice to such effect to the Company
prior to the effective date of such registration statement. In the event of any
such withdrawal, the Company shall not include such Registrable Securities in
the applicable registration, and such Registrable Securities shall continue to
be Registrable Securities hereunder. No such withdrawal shall affect the
obligations of the Company with respect to the Registrable Securities not so
withdrawn; provided that in the case of a Demand Registration, if such
withdrawal shall reduce the number of Registrable Securities sought to be
included in such registration below $10,000,000 of aggregate Fair Market Value
as of such date, then the Company shall as promptly as practicable give each
holder of Registrable Securities sought to be registered notice to such effect,
referring to this Agreement and summarizing this Section 3.03, and within five
(5) business days of the effectiveness of such notice either the Company or the
holders of a majority of the Registrable Securities sought to be registered may,
by written notices made to each holder of Registrable Securities sought to be
registered and the Company, elect that such registration statement not be filed
or, if theretofore filed, be withdrawn. During such period of five (5) business
days, the Company shall not file such registration statement if not theretofore
filed, or, if such registration statement has been theretofore filed, the
Company shall not seek, and shall use its best efforts to prevent, the
effectiveness thereof. Any Demand Registration withdrawn in accordance with an
election by the Demanding Investor subsequent to the effectiveness of the
applicable Demand Registration Statement shall be counted as a Demand
Registration unless such Demanding Investor reimburses the Company for its
reasonable out-of-pocket expenses related to the preparation and filing of such
registration statement (in which event such registration statement shall not be
counted as a Demand Registration hereunder).
          Section 3.04 Holdback Agreements. Each Investor agrees not to effect
any public sale or distribution (including sales pursuant to Rule 144 (or any
successor provision) promulgated under the Securities Act) of equity securities
of the Company, or any securities convertible into or exchangeable or
exercisable for such securities, during the twenty (20) day period prior to the
date on which the Company intends to commence a Public Offering (provided the
Investors are notified in writing of such commencement date) through the ninety
(90) day period immediately following the effective date of any such Public
Offering (except as part of such registration), or, if later, the ninety
(90) day period immediately following the execution date of any underwriting
agreement with respect thereto.
          Section 3.05 Registration Procedures.

9



--------------------------------------------------------------------------------



 



               (a) Whenever the Investors have, on their own behalf or on the
behalf of any of their respective Affiliates, requested that any Registrable
Securities be registered pursuant to this Agreement, the Company (subject to its
right to withdraw such registration as contemplated by Section 3.02(c)) shall
use commercially reasonable efforts to effect the registration and the sale of
such Registrable Securities in accordance with the intended method of
disposition thereof, and, in connection therewith, the Company shall:
          (i) use commercially reasonable efforts to (A) register the
Registrable Securities on Form S-3 or another available short form registration
statement, to the extent permitted under the Securities Act and the rules and
regulations thereunder, (B) cause the registration statement to remain effective
for a continuous period of not less than 180 days (or, if earlier, until all of
the Registrable Securities included in such registration statement have been
sold thereunder), subject to Section 3.05(c), and (C) obtain the withdrawal of
any order suspending the registration or qualification (or the effectiveness
thereof) or suspending or preventing the use of any related prospectus in any
jurisdiction with respect thereto;
          (ii) promptly notify each seller of Registrable Securities of each of
(A) the filing and effectiveness of the registration statement and prospectus
and any amendment or supplements thereto, (B) the receipt of any comments from
the Commission or any state securities law authorities or any other governmental
authorities with respect to any such registration statement or prospectus or any
amendments or supplements thereto, and (C) any oral or written stop order with
respect to such registration, any suspension of the registration or
qualification of the sale of such Registrable Securities in any jurisdiction, or
any initiation or threatening of any proceedings with respect to any of the
foregoing;
          (iii) furnish to each seller of Registrable Securities, the
underwriters, and the sales or placement agent, if any, and counsel for each of
the foregoing, a conformed copy of such registration statement and each
amendment and supplement thereto (in each case, including all exhibits thereto
and documents incorporated by reference therein) and such additional number of
copies of such registration statement, each amendment, and supplement thereto
(in such case without such exhibits and documents), the prospectus (including
each preliminary prospectus) included in such registration statement, and
prospectus supplements and all exhibits thereto and documents incorporated by
reference therein, and such other documents as such seller, underwriter, agent,
or counsel may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by such seller;
          (iv) use commercially reasonable efforts to register or qualify such
Registrable Securities under such securities or “blue sky” laws of such
jurisdictions as the holders of Registrable Securities reasonably request and do
any and all other acts and things that may be reasonably necessary or advisable
to enable the holders of Registrable Securities to consummate the disposition in
such jurisdictions of the Registrable Securities owned by such holders and keep
such

10



--------------------------------------------------------------------------------



 



registration or qualification in effect for so long as the registration
statement remains effective under the Securities Act (provided that the Company
shall not be required to (x) qualify generally to do business in any
jurisdiction in which it would not otherwise be required to qualify but for this
paragraph, (y) subject itself to taxation in any such jurisdiction in which it
would not otherwise be subject to taxation but for this paragraph, or
(z) consent to the general service of process in any jurisdiction in which it
would not otherwise be subject to general service of process but for this
paragraph);
          (v) notify each seller of such Registrable Securities, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act and the rules and regulations thereunder, upon the discovery
that, or of the happening of any event as a result of which, the registration
statement covering such Registrable Securities, as then in effect, contains an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or any fact necessary to make the statements therein not
misleading, and promptly prepare and furnish to each such seller a supplement or
amendment to the prospectus contained in such registration statement so that
such Registration Statement shall not, and such prospectus as thereafter
delivered to the purchasers of such Registrable Securities shall not, contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or any fact necessary to make the statements therein not
misleading;
          (vi) use commercially reasonable efforts to cause all such Registrable
Securities to be listed on any national securities exchange or established
over-the-counter market on which or through which similar securities of the
Company are then listed or traded and, if not so listed or traded, to use
commercially reasonable efforts to cause such Registrable Securities to be
listed on The Nasdaq Stock Market or to be listed on an automated quotation
system and to secure designation of all such Registrable Securities covered by
such registration statement as an “NMS Security” within the meaning of
Regulation NMS under the Exchange Act;
          (vii) provide and cause to be maintained a transfer agent and
registrar for all such Registrable Securities covered by such registration
statement not later than the effective date of such registration statement;
          (viii) make available for inspection by any seller of Registrable
Securities and any attorney, accountant, or other agent retained by any such
seller or underwriter all financial and other records, pertinent corporate
documents, and properties of the Company, and cause the Company’s officers,
directors, employees, attorneys, and independent accountants to supply all
information reasonably requested by any such sellers, attorneys, accountants, or
agents in connection with such registration statement. Information that the
Company determines, in good faith, to be confidential shall not be disclosed by
such Persons unless (x) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in such registration statement, or (y) the

11



--------------------------------------------------------------------------------



 



release of such information is ordered pursuant to a subpoena or other order
from a court of competent jurisdiction. Each seller of Registrable Securities
agrees, on its own behalf and on behalf of all its accountants, attorneys, and
agents, that the information obtained by it as a result of such inspections
shall be deemed confidential and shall not be used by it as the basis for any
market transactions in the securities of the Company unless and until such is
made generally available to the public. Each seller of Registrable Securities
further agrees, on its own behalf and on behalf of all its accountants,
attorneys, and agents, that it will, upon learning that disclosure of such
information is sought in a court of competent jurisdiction, give notice to the
Company and allow the Company, at the Company’s expense, to undertake
appropriate action to prevent disclosure of the information deemed confidential;
          (ix) use commercially reasonable efforts to comply with all applicable
laws related to such registration statement and offering and sale of securities
and all applicable rules and regulations of governmental authorities in
connection therewith (including, without limitation, the Securities Act and the
Exchange Act) and make generally available to its security holders as soon as
practicable (but in any event not later than fifteen (15) months after the
effectiveness of such registration statement) an earnings statement of the
Company and its subsidiaries complying with Section 11(a) of the Securities Act;
          (x) permit any Investor, which Investor, in its sole and exclusive
judgment, might be deemed to be an underwriter or controlling Person of the
Company, to participate in the preparation of such registration statement and to
require the insertion therein of material, furnished to the Company in writing,
that in the reasonable judgment of such holder and such holder’s counsel should
be included; and
          (xi) use commercially reasonable efforts to furnish to each seller of
Registrable Securities a signed counterpart of (x) an opinion of counsel for the
Company and (y) a “comfort” letter signed by the independent public accountants
who have certified the Company’s financial statements included or incorporated
by reference in such registration statement, covering such matters with respect
to such registration statement and, in the case of the accountants’ comfort
letter, with respect to events subsequent to the date of such financial
statements, as are customarily covered in opinions of issuer’s counsel and in
accountants’ comfort letters delivered to the underwriters in underwritten
public offerings of securities for the account of, or on behalf of, an issuer of
common stock, such opinion and comfort letters to be dated the date of such
opinions and comfort letters are customarily dated in such transactions, and
covering in the case of such legal opinion, such other legal matters and, in the
case of such comfort letter, such other financial matters, as the holders of a
majority of the Registrable Securities being sold may reasonably request.
          (b) Underwriting. Without limiting any of the foregoing, in the event
that the offering of Registrable Securities is to be made by or through an
underwriter, the

12



--------------------------------------------------------------------------------



 



Company shall enter into an underwriting agreement with a managing underwriter
or underwriters containing representations, warranties, indemnities, and
agreements customarily included (but not inconsistent with the agreements
contained herein) by an issuer of common stock in underwriting agreements with
respect to offerings of common stock for the account of, or on behalf of, such
an issuer. In connection with the sale of Registrable Securities hereunder, any
seller of such Registrable Securities may, at its option, require that any and
all representations and warranties by, and indemnities and agreements of, the
Company to or for the benefit of such underwriter or underwriters (or which
would be made to or for the benefit of such an underwriter or underwriters if
such sale of Registrable Securities were pursuant to a customary underwritten
offering) be made to and for the benefit of such seller and that any or all of
the conditions precedent to the obligations of such underwriter or underwriters
(or which would be so for the benefit of such underwriter or underwriters under
a customary underwriting agreement) be conditions precedent to the obligations
of such seller in connection with the disposition of its securities pursuant to
the terms hereof. In connection with any offering of Registrable Securities
registered pursuant to this Agreement, the Company shall (x) furnish to the
underwriter, if any (or, if no underwriter, the sellers of such Registrable
Securities), unlegended certificates representing ownership of the Registrable
Securities being sold, in such denominations as requested and (y) instruct any
transfer agent and registrar of the Registrable Securities to release any stop
transfer order with respect thereto.
          (c) Return of Prospectuses. Each seller of Registrable Securities
hereunder agrees that upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3.05(a)(v), such seller
shall forthwith discontinue such seller’s disposition of Registrable Securities
pursuant to the applicable registration statement and prospectus relating
thereto until such seller’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 3.05(a)(v) and, if so directed by the
Company, deliver to the Company all copies, other than permanent file copies,
then in such seller’s possession of the prospectus current at the time of
receipt of such notice relating to such Registrable Securities. In the event the
Company shall give such notice, the one hundred and eighty (180) day period
during which such registration statement must remain effective pursuant to
Section 3.05(a)(i) of this Agreement (or such shorter period as permitted by
Section 3.05(a)(i)) shall be extended by the number of days during the period
from the date of giving of a notice regarding the happening of an event of the
kind described in Section 3.05(a)(v) to the date when all such sellers shall
receive such a supplemented or amended prospectus and such prospectus shall have
been filed with the Commission.
     Section 3.06 Registration Expenses. All expenses incident to the Company’s
performance of, or compliance with, its obligations under this Agreement,
including, without limitation, all registration and filing fees, all fees and
expenses of compliance with securities and “blue sky” laws (including, without
limitation, the fees and expenses of counsel for underwriters or placement or
sales agents in connection therewith), all printing and copying expenses, all
messenger and delivery expenses, all fees and expenses of underwriters and sales
and placement agents in connection therewith (excluding discounts and
commissions of such underwriters or placement agents), all fees and expenses of
the Company’s independent certified public accountants and counsel (including,
without limitation, with respect to “comfort” letters and opinions)
(collectively, the “Registration Expenses”) shall be borne by the Company.
Notwithstanding the foregoing, all underwriting discounts and commissions
allocable to each

13



--------------------------------------------------------------------------------



 



Investor selling, or effecting the sale of, Registrable Securities on its own
behalf or on behalf of any of its Affiliates shall be borne by such Investor.
The Company shall not be responsible for the fees and expenses of any additional
counsel, or any of the accountants, agents, or experts retained by the Investors
in connection with the sale of Registrable Securities. The Company will pay its
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties, the expense of
any annual audit, and the expense of any liability insurance) and the expenses
and fees for listing the securities to be registered on each securities exchange
and included in each established over-the-counter market on which similar
securities issued by the Company are then listed or traded or for listing on any
other exchange or automated quotation system.
     Section 3.07 Indemnification.
          (a) By the Company. The Company agrees to indemnify, to the fullest
extent permitted by law, each holder of Registrable Securities being sold, its
directors, officers, employees, members, managers, partners, agents, and each
other Person, if any, who controls (within the meaning of the Securities Act and
the rules and regulations thereunder) such holder against all losses, claims,
damages, liabilities, and expenses (including legal fees and expenses and all
costs incident to investigation or preparation with respect to such losses,
claims, damages, liabilities, and expenses and to reimburse such indemnified
Person for such costs as incurred) (collectively, the “Losses”) caused by,
resulting from, or relating to any untrue or alleged untrue statement of
material fact contained in any registration statement, prospectus, or
preliminary prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
a fact necessary to make the statements therein not misleading, except insofar
as the same are caused by or contained in any information furnished to the
Company by or on behalf of such holder in writing expressly for use therein or
by such holder’s failure to deliver a copy of the registration statement or
prospectus or any amendments or supplements thereto after the Company has
furnished such holder with a sufficient number of copies of the same and
notified such holder of such obligation. In connection with an underwritten
offering and without limiting any of the Company’s other obligations under this
Agreement, the Company shall indemnify such underwriters, their officers,
directors, employees, and agents and each Person who controls (within the
meaning of the Securities Act and the rules and regulations thereunder) such
underwriters or such an other indemnified Person to the same extent as provided
above with respect to the indemnification of the holders of Registrable
Securities being sold.
          (b) By the Investors. In connection with any registration statement in
which a holder of Registrable Securities is participating, each such holder
will, if requested, furnish to the Company in writing information regarding such
holder’s ownership of Registrable Securities and, to the extent permitted by
law, shall indemnify the Company, its directors, and each Person who controls
(within the meaning of the Securities Act and the rules and regulations
thereunder) the Company against all Losses caused by, resulting from, or
relating to any untrue or alleged untrue statement of material fact contained in
the registration statement, prospectus, or preliminary prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is caused by and contained in such information so furnished to the
Company in writing by or on

14



--------------------------------------------------------------------------------



 



behalf of such holder; provided, however, that each holder’s obligation to
indemnify the Company hereunder shall be apportioned between each holder based
upon the net amount received by each holder from the sale of Registrable
Securities, as compared to the total net amount received by all of the holders
of Registrable Securities sold pursuant to such registration statement, no such
holder being liable to the Company in excess of such apportionment.
          (c) Notice. Any Person entitled to indemnification hereunder shall
give prompt written notice to the indemnifying party of any claim with respect
to which its seeks indemnification; provided, however, that the failure to give
such notice shall not release the indemnifying party from its obligation, except
to the extent that the indemnifying party has been materially prejudiced by such
failure to provide such notice.
          (d) Defense of Actions. In any case in which any such action is
brought against any indemnified party and it notifies an indemnifying party of
the commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party will not (so long as it shall continue to have
the right to defend, contest, litigate, and settle the matter in question in
accordance with this paragraph) be liable to such indemnified party hereunder
for any legal or other expense subsequently incurred by such indemnified party
in connection with the defense thereof other than reasonable costs of
investigation, supervision, and monitoring (unless such indemnified party
reasonably objects to such assumption on the grounds that there may be defenses
available to it that are different from or in addition to the defenses available
to such indemnifying party, in which event the indemnified party shall be
reimbursed by the indemnifying party for the expenses incurred in connection
with retaining separate legal counsel). An indemnifying party shall not be
liable for any settlement of an action or claim effected without its consent.
The indemnifying party shall lose its right to defend, contest, litigate, and
settle a matter if it shall fail diligently to contest such matter (except to
the extent settled in accordance with the next following sentence). No matter
shall be settled by an indemnifying party without the consent of the indemnified
party (which consent shall not be unreasonably withheld).
          (e) Survival. The indemnification provided for under this Agreement
shall remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified Person and will survive the transfer of the
Registrable Securities and the termination of this Agreement.
          (f) Contribution. If recovery is not available under the foregoing
indemnification provisions for any reason or reasons other than as specified
therein, any Person who would otherwise be entitled to indemnification by the
terms thereof shall nevertheless be entitled to contribution with respect to any
Losses with respect to which such Person would be entitled to such
indemnification but for such reason or reasons. In determining the amount of
contribution to which the respective Persons are entitled, there shall be
considered the Persons’ relative knowledge and access to information concerning
the matter with respect to which the claim was asserted, the opportunity to
correct and prevent any statement or omission, and other equitable
considerations appropriate under the circumstances. It is hereby agreed that it
would

15



--------------------------------------------------------------------------------



 



not necessarily be equitable if the amount of such contribution were determined
by pro rata or per capita allocation. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not found guilty of
such fraudulent misrepresentation. Notwithstanding the foregoing, no Investor
(and no Affiliate of such Investor) shall be required to make a contribution in
excess of the net amount received by such Investor (or its Affiliate) from the
sale of Registrable Securities.
ARTICLE IV
Miscellaneous
          Section 4.01 Inconsistent Agreements. Without the prior written
consent of each Investor, the Company shall not enter into any registration
rights agreement that conflicts, or is inconsistent, with the provisions of
Article III hereof.
          Section 4.02 Specific Performance. Each of the Investors and the
Company acknowledge and agree that, in the event of any breach of this
Agreement, the non-breaching party or parties would be irreparably harmed and
could not be made whole by monetary damages. The Investors and the Company
hereby agree that, in addition to any other remedy to which the Investors may be
entitled at law or in equity, each Investor shall be entitled to compel specific
performance of this Agreement in any action instituted in any court of the
United States or any state thereof having subject matter jurisdiction for such
action.
          Section 4.03 Headings. The headings in this Agreement are for
convenience of reference only and shall not control or affect the meaning or
construction of any provisions hereof.
          Section 4.04 Entire Agreement. This Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter contained herein, and there are no restrictions, promises,
representations, warranties, covenants, conditions, or undertakings with respect
to the subject matter hereof, other than those expressly set forth or referred
to herein. This Agreement amends and supersedes all prior agreements and
understandings between the parties hereto with respect to the subject matter
hereof, including that certain Second Amended and Restated Stockholders
Agreement, dated as of June 2, 2005, among the Company, Building Products, LLC,
Floyd F. Sherman, Charles L. Horn, Kevin P. O’Meara, and Donald F. McAleenan.
          Section 4.05 Notices. All notices and other communications hereunder
shall be in writing and shall be delivered personally, by next-day courier, by
electronic or facsimile transmission, or telecopied with confirmation of receipt
to the parties at the addresses specified below (or at such other address for a
party as shall be specified by like notice; provided that notices of change of
address shall be effective only upon receipt thereof). Any such notice shall be
effective upon receipt, if personally delivered, delivered by electronic or
facsimile transmission, or telecopied, or one day after delivery to a courier
for next-day delivery.
          If to the Company, to:

16



--------------------------------------------------------------------------------



 



Builders FirstSource, Inc.
2001 Bryan Street, Suite 1600
Dallas, Texas 75201
Facsimile: (214) 880-3599
Attention: Donald F. McAleenan, Esq.
with a copy to:
Alston & Bird LLP
One Atlantic Center
1201 West Peachtree Street
Atlanta, Georgia 30309-3424
Facsimile: (404) 253-8376
Attention: William Scott Ortwein
If to JLL Fund V, to:
JLL Partners Fund V, L.P.
c/o JLL Partners, Inc.
450 Lexington Avenue, 31st Floor
New York, New York 10017
Facsimile: (212) 286-8626
Attention: Brett N. Milgrim
                  Daniel Agroskin
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
One Rodney Square
Wilmington, Delaware 19801
Facsimile: (302) 651-3001
Attention: Robert B. Pincus, Esq.
                   Allison L. Land, Esq.
If to Warburg Pincus, to:
Warburg Pincus Private Equity IX, L.P.
c/o Warburg Pincus LLC
450 Lexington Avenue, 32nd Floor
New York, New York 10017
Facsimile: (212) 878-9100
Attention: David Barr
                  Kevin Kruse
with a copy to:
Willkie Farr & Gallagher LLP

17



--------------------------------------------------------------------------------



 



787 Seventh Avenue
New York, New York 10019-6099
Facsimile: (212) 728-8111
Attention: Steven J. Gartner, Esq.
                  Mark Cognetti, Esq.
          Section 4.06 Applicable Law. The substantive laws of the State of
Delaware shall govern the interpretation, validity, and performance of the terms
of this Agreement, regardless of the law that might be applied under applicable
principles of conflicts of laws.
          Section 4.07 Severability. The invalidity, illegality, or
unenforceability of one or more of the provisions of this Agreement in any
jurisdiction shall not affect the validity, legality, or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality, or
enforceability of this Agreement, including any such provision, in any other
jurisdiction, it being intended that all rights and obligations of the parties
hereunder shall be enforceable to the fullest extent permitted by law.
          Section 4.08 Successors; Assigns. The provisions of this Agreement
shall be binding upon the parties hereto and their respective heirs, successors,
and permitted assigns, including, without limitation and without the need for an
express assignment or assumption, any successor in interest to an Investor,
whether by a sale of all or substantially all of its assets, merger,
consolidation, or otherwise. Neither this Agreement nor the rights or
obligations of any party hereunder may be assigned, except as otherwise provided
in this Agreement. Any such attempted assignment in contravention of this
Agreement shall be void and of no effect.
          Section 4.09 Amendments. This Agreement may not be amended, modified,
or supplemented unless such modification is in writing and signed by the Company
and each Investor.
          Section 4.10 Waiver. Any waiver (express or implied) of any default or
breach of this Agreement shall not constitute a waiver of any other or
subsequent default or breach.
          Section 4.11 Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same Agreement.
          Section 4.12 Term. Unless earlier terminated, this Agreement shall
terminate upon the seventh anniversary of the date of this Agreement; provided,
however, that to the extent that any Demand Registration or Piggyback
Registration has commenced at such time, this Agreement shall remain in effect
until the termination or expiration of such Demand Registration or Piggyback
Registration, as the case may be, and the Investors’ obligations pursuant to
Section 3.04 hereof shall continue until ninety (90) days following the
effectiveness of the registration statement related thereto. Notwithstanding the
foregoing, each Investor may at any time provide written notice to the Company
of its irrevocable election to withdraw from all of its rights and obligations
under this Agreement. In such event, from and after the date of such notice,
such Investor shall no longer be bound by any obligations, or be entitled to any

18



--------------------------------------------------------------------------------



 



benefits, under this Agreement (other than those that have accrued prior to such
date), and from and after such time, securities held directly or indirectly by
such Investor shall no longer be deemed to be Registrable Securities hereunder.
[SIGNATURE PAGE FOLLOWS]

19



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned hereby agree to be bound by the
terms and provisions of this Registration Rights Agreement as of the date first
above written.

            BUILDERS FIRSTSOURCE, INC.
      By:   /s/ Donald F. McAleenan         Name:   Donald F. McAleenan       
Title:   Senior Vice President, General Counsel, and Secretary        JLL
PARTNERS FUND V, L.P.
      By:   JLL Associates V, L.P., its general partner             By:   JLL
Associates G.P. V, L.L.C., its general partner         By:   /s/ Paul S. Levy  
      Name:   Paul S. Levy        Title:   Managing Member        WARBURG PINCUS
PRIVATE EQUITY IX, L.P.
      By:   Warburg Pincus IX LLC, General Partner             By:   Warburg
Pincus Partners, LLC, Sole Member             By:   Warburg Pincus & Co.,
Managing Member             By:   /s/ Kevin Kruse         Name:   Kevin Kruse   
    Title:   Partner   

20